Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (Pub. No. US 2012/0156926).
As to claim 1, Kato discloses an electrical connection assembly, comprising: 
a cable (¶0013) having a conductor; 
a metallic textile (figs. 1A-3 shows connection portion 10 with conductive metallic portion 21 and conductive fabric 101) in electrical contact with the conductor (¶0035); 
a crimp element (¶0035) creating a pressure between the conductor and the metallic textile, and 
an insulating textile located between the crimp element and the metallic textile (¶0040-0043 discloses that the conductive threads are mixed and twisted with non-conductive portions).
As to claim 3, Kato discloses that the metallic textile and the insulating textile are part of an electrical element (¶0070).  
As to claim 4, Kato discloses that the metallic textile and the insulating textile are part of a contact section of the electrical element (fig. 3 shows connection parts 10 in contact with the element 100).  
As to claim 5, Kato discloses that the insulating textile is mechanically interconnected with the metallic textile (figs. 1A-1B).  
As to claim 6, Kato discloses that the crimp element surrounds the conductor and/or the metallic textile (¶0035 discloses the twisted portion 211a inserted into a crimping terminal).  
As to claim 7, Kato discloses that the electrical element is an electrical heating element and includes a heating section electrically connected to the metallic textile (¶0004, 0017, 0032, 0057, 0061, 0070).
As to claim 9, Kato discloses that the crimp element has a crimp section with a pair of crimp flanks attached to a base, the crimp section defines a volume in which the electrical conductor, the metallic textile, and the insulating textile are disposed (¶0035 discloses a terminal such as a bullet or faston terminal consisting of a pair of two terminals.)
As to claim 11, Kato discloses a method of electrically connecting a conductor of a cable (¶0013) with a metallic textile (figs. 1A-3), comprising: 
providing a crimp element (¶0035); 
providing an insulating textile between the crimp element and the metallic textile (¶0040-0043); and crimping the crimp element to press the conductor and the metallic textile into electrical contact (¶0035).
As to claim 13, Kato discloses inserting the metallic textile and the conductor into a receptacle of the crimp element prior to crimping (¶0035 discloses placing the threads into a 
As to claim 15, Kato discloses that the metallic textile is located on and mechanically interconnected with the insulating textile (figs. 1A-1B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (Pub. No. US 2012/0156926).
As to claim 8, Kato does not disclose that the contact section includes a pair of contact areas, one contact area for a ground connector and one contact area for a voltage connection.  
Kato shows two connection points (fig. 3, connection members 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two connection points of Kato be used as a ground connector and a voltage connection since it was known in the art to connect a circuit or electronic device to a voltage source and a ground conductor.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (Pub. No. US 2012/0156926) in view of de la Garza Fernandez et al. (Pub. No. US 2018/0109011).
As to claim 14, Kato does not disclose joining the conductor with the metallic textile prior to inserting the metallic textile and the conductor into the receptacle.  
Fernandez discloses joining the conductor with the metallic textile prior to inserting the metallic textile and the conductor into the receptacle (figs. 3A-3G).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the conductor be joined with the metallic textile prior to inserting the metallic textile and the conductor into the receptacle as similarly taught by Fernandez in order to provide a reliable connection between the metallic textile and the conductor.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (Pub. No. US 2012/0156926) in view of Kochman et al. (Pub. No. US 2001/0025846).
As to claim 20, Kato does not disclose that the metallic textile, the insulating textile, and the cable all protrude to a same side away from the crimp element.
Kochman discloses a thread 2, a heating element core 1, and a cable 3 all crimped together and protruding to a same side away from the crimp element 7 (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metallic textile, the insulating textile, and the cable all protrude to a same side away from the crimp element as similarly taught by Kochman since it is known in the art to route the cable and the textiles based on design needs.



Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claims 11 and 15, a combination of limitations that discloses cutting a plurality of slits into the insulating textile to form an end part of the metallic textile that is movable.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein a plurality of conductors and a plurality of heating threads are woven into the insulating textile and connected to the metallic textile.  None of the reference art of record discloses or renders obvious such a combination.

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
The applicant argues that Kato does not disclose that a conductor of a cable is crimped with the metallic textile in the connection terminal.  The examiner respectfully disagrees.  Kato clearly discloses in para. 0013, 0032, 0035, and 0061, that an electrical wire is connected to the conductive fabric.  In para. 0061, Kato discloses “The conductive wires 111 (refer to the conductive wire 111 of FIG. 2D) of the connection member 2 are connected to the conductive threads (end portions of the conductive threads 101a) exposed at the end portions of the conductive fabric 101, the conductive wires 111 are connected to an ECU (not shown) via the connection terminals 12 (refer to the connection terminals 12 of FIG. 2D) and the electric wires such as wirings and the conductive threads 101a generate heat by the power fed from the power supply, so that the temperature of the conductive fabric 101 is increased.  Furthermore, para. 0024 discloses that the connection terminal is attached to a leading end of the twisted conductive wire by caulking, and para. 0032 discloses it is possible to directly caulk an electric wire and the like for power supply to the conductive threads 101a of the conductive fabric.  Additionally, para. 0035 discloses “As the connection terminal 12 attached to the end portions of the conductive wires 111, a connection terminal that is used for connection to an electric wire and the like may be used without particular limitation. As the connection terminal, a crimping terminal to which leading ends of twisted conductive wires are inserted, caulked and attached may be used.”  It is well known to connect an ECU to a conductive fabric by an electrical wire crimped to a terminal end of the fabric, for example, see Akaike et al. (Pub. No. US 2010/0258334; figs. 8, 14c).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847